Title: From John Adams to Richard Rush, 12 December 1813
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy Decr. 12. 13

I have nothing to Say at present to that enchanting Lady who So easily drew my Correspondent from his Letter: but that if I Should ever See her, I Shall not be contented with the Vandallik Custom So fashionable in these degenerate days, of Shaking Hands, but Shall claim the Priviledge granted by the civilized Ladies of France, 30 Years ago, to 70 Years. And I hereby Solemnly invite her to come and See me, and bring her Husband with her, that he may be an Eye Witness of the Liberties I will take.
In the infinite multitude of my thoughts concerning Wilkinson and Hampton, I Scarcely dare to commit one of them to writing. Do Heros want Health? did Alexander, Cæsar, Zingis, Frederick, Cromwell, Charles 12th complain of Sickness? Did Saxe himself, tho carried in a Litter and dying of a Consumption, complain? and apologize? Did Prince Charles whine about his Gout? The Minds of Heros are too intent on their great Employments, their Muscles are too much agitated, they are necessarily too temperate to be Sick.
No man knows what Valour Signifies. Vanity is more intelligible. Ambition is too Sublime a Passion, for every mind.
Did Hannibal or Bonaparte, ever propose So mean and corrupt a bargain as that to C. C. Pinkney to bring him in, if he would join in bringing in Jefferson? When a Government is reduced to the necessity of depending on Burrs, Ned Livingstones, Bidwells Skinners &c &c &c, that Government is to be pittied.
Your Father has left Us an immortal Legacy, on the distempers of the Mind. I know not whether our disease is of the Mind or Body or both: but one thing I know, it is the Hydrophobia. Can you cure Us of it? I will undertake to demonstrate, that every disappointment, Defeat, Disgrace Disaster, Reverse, Distress and Vexation We have experienced, has been caused by the landed aversion to Water Force. Why are We not more decidedly Superior on Lake Ontario? On St. Lawrence River? On Lake Champlain? On St. Regis River? On Chazy River? and on every River, Lake and Water that touches our Frontier? A trifling Expence would have Saved more Lives and more millions; I will not Say than Canada is worth.
How is it, that three or four miserable Gunboats have disarranged the Plans and defeated the operations of two great Armies commanded by two great Generals?
I am not able to comprehend the Military Science of these great Generals though directed by the great Armstrong. It has been a military Maxim, not to leave a Strong Fortress, and a powerful Garrison in your rear. When I learned that We had left Kingston and Prescott behind Us, I was very apprehensive that We Should be Swamped.
Congress may appoint Committees of Inquiry: The President may institute Courts Marshall: and you may Shoot Hull, Wilkinson or Hampton, or all of them: but in my Opinion, if any Body is Shot, they ought to be those who have neglected the command of the Lakes and Rivers.
You are reading the History of the Revolution, and you do well. But your Father would tell you, there is no History of it extant, and never will be. You have found two or three Genius’s. Warren, Montgomery, Green or Arnold, perhaps. Knox however, contributed, as much as any, to effectual Service.
No very Splendid Genius has yet Started in this War, at Land. Boyd and Harrison have conducted the most correctly: but their merited Laurells will not be decreed them, because they were Officers of my Appointment.
Nature must have its perfect Work: the Business of the World will do itself. This Nation must be purified in the furnace of Affliction. Politicians and Warriors, at the most and at the best, are but Midwives to watch the throws of nature and assist a little in ushering into the World, great Events. When this War Shall have been continued Some Years longer, and the Nation reduced to despair, or excited to a red hot rage with one another and against their Enemy; Some great Genius Some powerful mind will arise, and by gaining Splendid Victories in bloody Battles will carry all before him. Mankind cannot resist the Glory of Battles and Conquests. Whether this Hero is an honest Man, or one of those whose high minded Ambition Sacrifices all things to his own Ambition Interest; he will be equally dangerous to the Liberties of his Country; for he will do what he pleases. Watch him then Ye young Men: and “check and ballance him.
Is not this as infallible as one of Merlins prophecies?
I expect now, to be tortured all Winter, to read eternal Speeches in Congress repeating over and over again a thousand times the common place nonsense that We have read 20 times before in the News Papers. The times require Ships and Cannon not Tropes and Figures.
I have read the Message, of the President which flew from Washington to Quincy on the Wings of the wind. It is written with his masterly Pen and his deliberate mind. A candid Statement, in chaste and elegant Style. It is not in that mortal, more than this, to command success; but as far as I can See he has deserved it. Courage! The Tide will turn. Cure the Hydrophobia, and all will be well. Thy Friend
John Adams